Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) or (f) based on an application (Application No. CN201710337491) filed in People’s Republic of China on 15 May 2017.
Information Disclosure Statement
No information disclosure statement (IDS) has been filed in the instant case. Applicant is reminded of the requirements of 37 CFR 1.56. If applicant is aware of any materially relevant prior art, it should be submitted in an IDS for consideration. See MPEP 609 and 37 CFR 1.97 for further information.
Drawings
The drawings are objected to because of the following informalities:
Fig. 1 includes boxes 800, 810, and 820 that are with descriptive texts; and
Fig. 2 includes steps that are merely connected by straight lines when steps disclosed in figures are typically presented with arrows to suggest a relationship among different steps.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it begins with the sentence “An intraoperative radiation therapy system, a control device … and a method … are provided.” Correction is required. See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
“a intensity-modulated” should read “an intensity-modulated” ([0014], [0022], [0029], [0077], and [0084]).  
Appropriate correction is required.
Claim Objections
Claims 3-6, 9, 13, 17, and 19-20 are objected to because of the following informalities:  
“wherein acquiring a plurality of images of a region of interest through an auxiliary scanning component” should read “wherein acquiring the plurality of images of the region of interest through the auxiliary scanning component” (claims 3-4); 
“a MRI” should read “an MRI” (claims 3, 9, and 17);
“wherein determining a radiation therapy volume” should read “wherein determining the radiation therapy volume” (claim 5);
“wherein planning a scan path for a radiation therapy component” should read “wherein planning the scan path for the radiation therapy component” (claim 6);
“a intensity-modulated and energy-modulated manner wherein” should read “an intensity-modulated and energy-modulated manner, wherein” (claims 6, 13, and 20);
“wherein determining a radiation therapy volume” should read “determining the radiation therapy volume” (claim 19); and
“wherein planning a path for the radiation therapy component” should read “wherein planning the path for the radiation therapy” (claim 20).
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 7-14 are recite the limitation “an imaging control module for controlling an imaging component to move along a predetermined path and scan a region of interest through an auxiliary scanning component.” Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 7-14 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
[0061] FIG. 4 is a block diagram showing a control device 10 that may be used in the aforementioned intraoperative radiation therapy system 1000 to perform the aforementioned operations or implement the aforementioned functions. It will be understood that the control device 10 may be integrated into the aforementioned intraoperative radiation therapy system as a software module stored in the memory 810, which may include computer instructions that may be executed by for example the processor 820 so as to perform the aforementioned operations. On the other hand, the control device 10 (including various modules and units therein) may also be implemented by dedicated hardware or firmware. It will be understood that all implementations of the control device 10, including software, hardware, firmware, or a combination thereof, fall within the scope of the present invention.
[0062] Referring to FIG. 4, the control device 10 may include an imaging control module 20, a modeling module 30, a radiation therapy volume determination module 40, a radiation therapy path planning module 50, and a radiation therapy execution module 60.
For purposes of the examination, examiner will interpret “an imaging control module” as a software, a hardware, a firmware, and/or equivalents thereof.
Claims 7-14 recite the limitation “a modeling module for establishing a 3D model of the region of interest based on the plurality of images of the region of interest.” Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 7-14 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
[0061] FIG. 4 is a block diagram showing a control device 10 that may be used in the aforementioned intraoperative radiation therapy system 1000 to perform the aforementioned operations or implement the aforementioned functions. It will be understood that the control device 10 may be integrated into the aforementioned intraoperative radiation therapy system as a software module stored in the memory 810, which may include computer instructions that may be executed by for example the processor 820 so as to perform the aforementioned operations. On the other hand, the control device 10 (including various modules and units therein) may also be implemented by dedicated hardware or firmware. It will be understood that all implementations of the control device 10, including software, hardware, firmware, or a combination thereof, fall within the scope of the present invention.
[0062] Referring to FIG. 4, the control device 10 may include an imaging control module 20, a modeling module 30, a radiation therapy volume determination module 40, a radiation therapy path planning module 50, and a radiation therapy execution module 60.
For purposes of the examination, examiner will interpret “a modeling module” as a software, a hardware, a firmware, and/or equivalents thereof.
Claims 7-14 recite the limitation “a radiation therapy volume determination module for determining a radiation therapy volume in the 3D model of the region of interest.” Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 7-14 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
[0061] FIG. 4 is a block diagram showing a control device 10 that may be used in the aforementioned intraoperative radiation therapy system 1000 to perform the aforementioned operations or implement the aforementioned functions. It will be understood that the control device 10 may be integrated into the aforementioned intraoperative radiation therapy system as a software module stored in the memory 810, which may include computer instructions that may be executed by for example the processor 820 so as to perform the aforementioned operations. On the other hand, the control device 10 (including various modules and units therein) may also be implemented by dedicated hardware or firmware. It will be understood that all implementations of the control device 10, including software, hardware, firmware, or a combination thereof, fall within the scope of the present invention.
[0062] Referring to FIG. 4, the control device 10 may include an imaging control module 20, a modeling module 30, a radiation therapy volume determination module 40, a radiation therapy path planning module 50, and a radiation therapy execution module 60.
For purposes of the examination, examiner will interpret “a radiation therapy volume determination module” as a software, a hardware, a firmware, and/or equivalents thereof.
Claims 7-14 recite the limitation “a radiation therapy path planning module for planning a path for a radiation therapy component to scan the radiation therapy volume.” Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 7-14 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
[0061] FIG. 4 is a block diagram showing a control device 10 that may be used in the aforementioned intraoperative radiation therapy system 1000 to perform the aforementioned operations or implement the aforementioned functions. It will be understood that the control device 10 may be integrated into the aforementioned intraoperative radiation therapy system as a software module stored in the memory 810, which may include computer instructions that may be executed by for example the processor 820 so as to perform the aforementioned operations. On the other hand, the control device 10 (including various modules and units therein) may also be implemented by dedicated hardware or firmware. It will be understood that all implementations of the control device 10, including software, hardware, firmware, or a combination thereof, fall within the scope of the present invention.
[0062] Referring to FIG. 4, the control device 10 may include an imaging control module 20, a modeling module 30, a radiation therapy volume determination module 40, a radiation therapy path planning module 50, and a radiation therapy execution module 60.
For purposes of the examination, examiner will interpret “a radiation therapy path planning module” as a software, a hardware, a firmware, and/or equivalents thereof.
Claim 8 recites the limitation “a radiation therapy execution module for controlling a robotic arm to move the radiation therapy component along the planned path to perform the radiation therapy.” Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 8 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
[0061] FIG. 4 is a block diagram showing a control device 10 that may be used in the aforementioned intraoperative radiation therapy system 1000 to perform the aforementioned operations or implement the aforementioned functions. It will be understood that the control device 10 may be integrated into the aforementioned intraoperative radiation therapy system as a software module stored in the memory 810, which may include computer instructions that may be executed by for example the processor 820 so as to perform the aforementioned operations. On the other hand, the control device 10 (including various modules and units therein) may also be implemented by dedicated hardware or firmware. It will be understood that all implementations of the control device 10, including software, hardware, firmware, or a combination thereof, fall within the scope of the present invention.
[0062] Referring to FIG. 4, the control device 10 may include an imaging control module 20, a modeling module 30, a radiation therapy volume determination module 40, a radiation therapy path planning module 50, and a radiation therapy execution module 60.
For purposes of the examination, examiner will interpret “a radiation therapy execution module” as a software, a hardware, a firmware, and/or equivalents thereof.
Claim 12 recites the limitation “an image recognition unit to recognize the radiation therapy volume in the 3D model.” Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 12 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
[0061] FIG. 4 is a block diagram showing a control device 10 that may be used in the aforementioned intraoperative radiation therapy system 1000 to perform the aforementioned operations or implement the aforementioned functions. It will be understood that the control device 10 may be integrated into the aforementioned intraoperative radiation therapy system as a software module stored in the memory 810, which may include computer instructions that may be executed by for example the processor 820 so as to perform the aforementioned operations. On the other hand, the control device 10 (including various modules and units therein) may also be implemented by dedicated hardware or firmware. It will be understood that all implementations of the control device 10, including software, hardware, firmware, or a combination thereof, fall within the scope of the present invention.
[0062] Referring to FIG. 4, the control device 10 may include an imaging control module 20, a modeling module 30, a radiation therapy volume determination module 40, a radiation therapy path planning module 50, and a radiation therapy execution module 60.
[0064] The radiation therapy volume determination module 40 may serve to determine the radiation therapy volume in the 3D model. Specifically, the radiation therapy volume determination module 40 may include an image recognition unit 42 and a radiation therapy volume selection unit 44. The image recognition unit 42 may automatically recognize a radiation therapy volume in the 3D model using image recognition technologies, and the radiation therapy volume selection unit 44 may receive a selection of the radiation therapy volume or a modification of the radiation therapy volume already recognized by the image recognition unit 42 from the user.
For purposes of the examination, examiner will interpret “an image recognition unit” as a software, a hardware, a firmware, and/or equivalents thereof.
Claim 12 recites the limitation “a radiation therapy volume selection unit to receive selection of the radiation therapy volume in the model from a user.” Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 12 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
[0061] FIG. 4 is a block diagram showing a control device 10 that may be used in the aforementioned intraoperative radiation therapy system 1000 to perform the aforementioned operations or implement the aforementioned functions. It will be understood that the control device 10 may be integrated into the aforementioned intraoperative radiation therapy system as a software module stored in the memory 810, which may include computer instructions that may be executed by for example the processor 820 so as to perform the aforementioned operations. On the other hand, the control device 10 (including various modules and units therein) may also be implemented by dedicated hardware or firmware. It will be understood that all implementations of the control device 10, including software, hardware, firmware, or a combination thereof, fall within the scope of the present invention.
[0062] Referring to FIG. 4, the control device 10 may include an imaging control module 20, a modeling module 30, a radiation therapy volume determination module 40, a radiation therapy path planning module 50, and a radiation therapy execution module 60.
[0064] The radiation therapy volume determination module 40 may serve to determine the radiation therapy volume in the 3D model. Specifically, the radiation therapy volume determination module 40 may include an image recognition unit 42 and a radiation therapy volume selection unit 44. The image recognition unit 42 may automatically recognize a radiation therapy volume in the 3D model using image recognition technologies, and the radiation therapy volume selection unit 44 may receive a selection of the radiation therapy volume or a modification of the radiation therapy volume already recognized by the image recognition unit 42 from the user.
For purposes of the examination, examiner will interpret “a radiation therapy volume selection unit” as a software, a hardware, a firmware, and/or equivalents thereof.
Claim 13 recite the limitation “a sub-volume dividing unit to divide the radiation therapy volume into a plurality of sub-volumes.” Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 13 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
[0061] FIG. 4 is a block diagram showing a control device 10 that may be used in the aforementioned intraoperative radiation therapy system 1000 to perform the aforementioned operations or implement the aforementioned functions. It will be understood that the control device 10 may be integrated into the aforementioned intraoperative radiation therapy system as a software module stored in the memory 810, which may include computer instructions that may be executed by for example the processor 820 so as to perform the aforementioned operations. On the other hand, the control device 10 (including various modules and units therein) may also be implemented by dedicated hardware or firmware. It will be understood that all implementations of the control device 10, including software, hardware, firmware, or a combination thereof, fall within the scope of the present invention.
[0062] Referring to FIG. 4, the control device 10 may include an imaging control module 20, a modeling module 30, a radiation therapy volume determination module 40, a radiation therapy path planning module 50, and a radiation therapy execution module 60.
[0065] The radiation therapy path planning module 50 may serve to make a plan of a path along which the radiation therapy component scans the radiation therapy volume. Specifically, the radiation therapy path planning module 50 may include a sub-volume dividing unit 52, a radiation dose determining unit 54, and a radiation therapy path planning unit 56. The sub-volume dividing unit 52 may divide the determined radiation therapy volume into a number of sub-volumes, the radiation therapy dose determining unit 54 may determine the radiation dose for each sub-volume, and the radiation therapy path planning unit 56 may make a plan of the scan path and scan mode of the radiation therapy component scanning the sub-volumes in an intensity-modulated and energy-modulated manner. The scan mode may include a stepping scan mode and a dynamically continuous scan mode.
For purposes of the examination, examiner will interpret “a sub-volume dividing unit” as a software, a hardware, a firmware, and/or equivalents thereof.
Claim 13 recite the limitation “a radiation dose determining unit to determine a radiation dose for each of the sub-volumes.” Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 13 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
[0061] FIG. 4 is a block diagram showing a control device 10 that may be used in the aforementioned intraoperative radiation therapy system 1000 to perform the aforementioned operations or implement the aforementioned functions. It will be understood that the control device 10 may be integrated into the aforementioned intraoperative radiation therapy system as a software module stored in the memory 810, which may include computer instructions that may be executed by for example the processor 820 so as to perform the aforementioned operations. On the other hand, the control device 10 (including various modules and units therein) may also be implemented by dedicated hardware or firmware. It will be understood that all implementations of the control device 10, including software, hardware, firmware, or a combination thereof, fall within the scope of the present invention.
[0062] Referring to FIG. 4, the control device 10 may include an imaging control module 20, a modeling module 30, a radiation therapy volume determination module 40, a radiation therapy path planning module 50, and a radiation therapy execution module 60.
[0065] The radiation therapy path planning module 50 may serve to make a plan of a path along which the radiation therapy component scans the radiation therapy volume. Specifically, the radiation therapy path planning module 50 may include a sub-volume dividing unit 52, a radiation dose determining unit 54, and a radiation therapy path planning unit 56. The sub-volume dividing unit 52 may divide the determined radiation therapy volume into a number of sub-volumes, the radiation therapy dose determining unit 54 may determine the radiation dose for each sub-volume, and the radiation therapy path planning unit 56 may make a plan of the scan path and scan mode of the radiation therapy component scanning the sub-volumes in an intensity-modulated and energy-modulated manner. The scan mode may include a stepping scan mode and a dynamically continuous scan mode.
For purposes of the examination, examiner will interpret “a radiation dose determining unit” as a software, a hardware, a firmware, and/or equivalents thereof.
Claim 13 recite the limitation “a radiation therapy path planning unit to plan a scan path and a scan mode for the radiation therapy component ...” Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 13 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
[0061] FIG. 4 is a block diagram showing a control device 10 that may be used in the aforementioned intraoperative radiation therapy system 1000 to perform the aforementioned operations or implement the aforementioned functions. It will be understood that the control device 10 may be integrated into the aforementioned intraoperative radiation therapy system as a software module stored in the memory 810, which may include computer instructions that may be executed by for example the processor 820 so as to perform the aforementioned operations. On the other hand, the control device 10 (including various modules and units therein) may also be implemented by dedicated hardware or firmware. It will be understood that all implementations of the control device 10, including software, hardware, firmware, or a combination thereof, fall within the scope of the present invention.
[0062] Referring to FIG. 4, the control device 10 may include an imaging control module 20, a modeling module 30, a radiation therapy volume determination module 40, a radiation therapy path planning module 50, and a radiation therapy execution module 60.
For purposes of the examination, examiner will interpret “a radiation therapy path planning unit” as a software, a hardware, a firmware, and/or equivalents thereof.
Claim 14 recite the limitation “a robotic arm control unit to control the robotic arm to move the radiation therapy component along the planned path to perform the radiation therapy.” Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 14 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
[0061] FIG. 4 is a block diagram showing a control device 10 that may be used in the aforementioned intraoperative radiation therapy system 1000 to perform the aforementioned operations or implement the aforementioned functions. It will be understood that the control device 10 may be integrated into the aforementioned intraoperative radiation therapy system as a software module stored in the memory 810, which may include computer instructions that may be executed by for example the processor 820 so as to perform the aforementioned operations. On the other hand, the control device 10 (including various modules and units therein) may also be implemented by dedicated hardware or firmware. It will be understood that all implementations of the control device 10, including software, hardware, firmware, or a combination thereof, fall within the scope of the present invention.
[0062] Referring to FIG. 4, the control device 10 may include an imaging control module 20, a modeling module 30, a radiation therapy volume determination module 40, a radiation therapy path planning module 50, and a radiation therapy execution module 60.
[0067] Finally, the radiation therapy execution module 60 may control the robotic arm and the radiation therapy component to implement the radiation therapy according to the planned radiation therapy path. Specifically, the radiation therapy execution module 60 may include a robotic arm control unit 62 and a radiation therapy component control unit 64. The robotic arm control unit 62 may control the robotic arm 300 to move the radiation therapy component 600 or 700 along the planned path, and the radiation therapy component control unit 64 may control operation of the radiation therapy component 600 or 700 while it is moving, such as radiation intensity and energy of the radiation therapy component 600 or 700, so as to implement the intensity-modulated and energy-modulated radiation therapy.
For purposes of the examination, examiner will interpret “a robotic arm control unit” as a software, a hardware, a firmware, and/or equivalents thereof.
Claim 14 recite the limitation “a radiation therapy component control unit configured to control radiation intensity and energy of the radiation therapy component ...” Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 14 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
[0061] FIG. 4 is a block diagram showing a control device 10 that may be used in the aforementioned intraoperative radiation therapy system 1000 to perform the aforementioned operations or implement the aforementioned functions. It will be understood that the control device 10 may be integrated into the aforementioned intraoperative radiation therapy system as a software module stored in the memory 810, which may include computer instructions that may be executed by for example the processor 820 so as to perform the aforementioned operations. On the other hand, the control device 10 (including various modules and units therein) may also be implemented by dedicated hardware or firmware. It will be understood that all implementations of the control device 10, including software, hardware, firmware, or a combination thereof, fall within the scope of the present invention.
[0062] Referring to FIG. 4, the control device 10 may include an imaging control module 20, a modeling module 30, a radiation therapy volume determination module 40, a radiation therapy path planning module 50, and a radiation therapy execution module 60.
[0067] Finally, the radiation therapy execution module 60 may control the robotic arm and the radiation therapy component to implement the radiation therapy according to the planned radiation therapy path. Specifically, the radiation therapy execution module 60 may include a robotic arm control unit 62 and a radiation therapy component control unit 64. The robotic arm control unit 62 may control the robotic arm 300 to move the radiation therapy component 600 or 700 along the planned path, and the radiation therapy component control unit 64 may control operation of the radiation therapy component 600 or 700 while it is moving, such as radiation intensity and energy of the radiation therapy component 600 or 700, so as to implement the intensity-modulated and energy-modulated radiation therapy.
For purposes of the examination, examiner will interpret “a radiation therapy component control unit” as a software, a hardware, a firmware, and/or equivalents thereof.
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure(s), material(s), or act(s) and clearly links them to the function so that one of ordinary skill in the art would recognize what structure(s), material(s), or act(s) perform the claimed function, applicant should clarify the record by either: (1) amending the written description of the specification such that it expressly recites the corresponding structure(s), material(s), or act(s) to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or (2) stating on the record what the corresponding structure(s), material(s), or act(s), which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. See 37 CFR 1.75(d) and MPEP §608.01(o) and §2181.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-6, 8, 11, 13, 16, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the applicator is set up so that the closed bottom attaches to the region of interest.” The limitation recites the intended result of the applicator being set up “so that the closed bottom attaches to the region of interest,” and the method claim does not specify what is considered or how “the applicator is set up so that the closed bottom attaches to the region of interest.” Therefore, the claim does not particularly point out and distinctly claim the subject matter which the inventor regards as the invention. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “the closed bottom of the applicator is configured to attach to the region of interest.”
Claim 4 recites the limitation “the inner bottom surface of the auxiliary scanning component.” There is insufficient antecedent basis for “the inner bottom surface.” For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “inner bottom surface of the auxiliary scanning component.”
Claim 5 recites the limitation “the area of interest.” There is insufficient antecedent basis for the limitation. It is unclear whether “the area of interest” is the same or different from “a region of interest” recited in claim 1. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “the region of interest.”
Claim 6 recites the limitation “determining a radiation dose for each of the sub-volumes.” The antecedent basis for “the sub-volumes” is not clear. It is unclear whether “the sub-volumes” is referring to: a) all of “a plurality of sub-volumes” recited in claim 6; b) some of “a plurality of sub-volumes” recited in claim 6; c) sub-volumes; or d) otherwise. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “determining a radiation dose for each of the plurality of sub-volumes.”
Claim 6 recites the limitation “planning a scan path and a scan mode for the radiation therapy component to scan each of the sub-volumes.” First, it is unclear whether “a scan path” is the same or different from “a scan path” recited in claim 1 or “a scan path” also recited in the beginning of claim 6. Second, the antecedent basis for “the sub-volumes” is not clear. It is unclear whether “the sub-volumes” is referring to: a) all of “a plurality of sub-volumes” recited in claim 6; b) some of “a plurality of sub-volumes” recited in claim 6; c) sub-volumes; or d) otherwise. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “planning a scan path and a scan mode for the radiation therapy component to scan each of the plurality of sub-volumes.”
Claim 8 recites the limitation “perform the radiation therapy.” There is insufficient antecedent basis for “the radiation therapy.” For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “perform a radiation therapy.”
Claim 11 recites the limitation “before it controls the robotic arm to manipulate the ultrasonic device.” It is unclear what is “it.” For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “before the imaging control module controls the robotic arm to manipulate the ultrasonic device” (see claim 10).
Claim 13 recites the limitation “determine a radiation dose for each of the sub-volumes.” The antecedent basis for “the sub-volumes” is not clear. It is unclear whether “the sub-volumes” is referring to: a) all of “a plurality of sub-volumes” recited in claim 13; b) some of “a plurality of sub-volumes” recited in claim 13; c) sub-volumes; or d) otherwise. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “determine a radiation dose for each of the plurality of sub-volumes.”
Claim 13 recites the limitation “plan a scan path and a scan mode for the radiation therapy component to scan each of the sub-volumes.” First, it is unclear whether “a scan path” is the same or different from “a path” recited in claim 7. (See claim 6 which recites similar limitations.) Second, the antecedent basis for “the sub-volumes” is not clear. It is unclear whether “the sub-volumes” is referring to: a) all of “a plurality of sub-volumes” recited in claim 13; b) some of “a plurality of sub-volumes” recited in claim 13; c) sub-volumes; or d) otherwise. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “plan a scan path and a scan mode for the radiation therapy component to scan each of the plurality of sub-volumes.”
Claim 16 recites the limitation “the applicator is set up so that the closed bottom attaches to the region of interest.” It is unclear which specific structure within the system claim is setting up the applicator so that the closed bottom attaches to the region of interest and what is considered or how “the applicator is set up so that the closed bottom attaches to the region of interest.” For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “the closed bottom of the applicator is configured to attach to the region of interest.”
Claim 18 recites the limitation “wherein the imaging component comprises an ultrasonic device, and the ultrasonic device is … the inner bottom surface of the auxiliary scanning component …” First, it is unclear whether “an ultrasonic device” is the same or different from “an ultrasonic device” recited in claim 17, to which claim 18 depends. Second, the antecedent basis for “the ultrasonic device” is not clear. It is not clear whether “the ultrasonic device” is referring to: a) “an ultrasonic device” recited in claim 17; b) “an ultrasonic device” recited in claim 18; c) an ultrasonic device; or d) otherwise. Third, there is insufficient antecedent basis for “the inner bottom surface.” For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “wherein the ultrasonic device is … inner bottom surface of the auxiliary scanning component …” where “an ultrasonic device” recited in claim 18 is the same as that recited in claim 17 and “the ultrasonic device” is referring to “an ultrasonic device” recited in claim 17.
Claim 20 recites the limitation “determining a radiation dose for each of the sub-volumes.” The antecedent basis for “the sub-volumes” is not clear. It is unclear whether “the sub-volumes” is referring to: a) all of “a plurality of sub-volumes” recited in claim 13; b) some of “a plurality of sub-volumes” recited in claim 13; c) sub-volumes; or d) otherwise. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “determining a radiation dose for each of the plurality of sub-volumes.”
Claim 20 recites the limitation “planning a scan path and a scan mode for the radiation therapy component to each of the sub-volumes.” First, it is unclear whether “a scan path” is the same or different from “a path” recited in claim 15. (See claim 6 which recites similar limitations.) Second, the antecedent basis for “the sub-volumes” is not clear. It is unclear whether “the sub-volumes” is referring to: a) all of “a plurality of sub-volumes” recited in claim 13; b) some of “a plurality of sub-volumes” recited in claim 13; c) sub-volumes; or d) otherwise. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “plan a scan path and a scan mode for the radiation therapy component to scan each of the plurality of sub-volumes.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-11, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mauer, Jr. et al. (US Patent Pub No. 2012/0035462) - hereinafter referred to as Mauer - in view of De Jean et al. (De Jean et al. (2009). Three-dimensional ultrasound system for guided breast brachytherapy. Med. Phys., 36(11). doi: 10.1118/1.3243865.) - hereinafter referred to as De Jean.
Regarding claim 1, Mauer discloses a method for planning a scan path for radiation therapy (Fig. 3) comprising:
acquiring a plurality of images of a region of interest through an auxiliary scanning component ([0035]: ultrasound probe 240 obtain 3D ultrasound image of target volume responsive to instructions from controller 250 at appropriate times before and during radiation treatment and coupling gel or other suitable ultrasound couplant provided between probe 240 and patient's skin);
establishing a 3D model of the region of interest ([0040]: 3D planning image by delineating target volume as well as any nearby critical structures);
determining a radiation therapy volume based on the 3D model ([0049]: determine intrafraction position and/or orientation of target volume based on ultrasound images of sequences; [0047]-[0048]: ultrasound images registered with set-up x-ray and 3D planning image); and
planning a path for the radiation therapy component to scan the radiation therapy volume ([0063]: a plurality of treatment fractions that appropriately irradiate the target volume are planned and appropriate path set for each patient may be selected manually at the start of the treatment planning process; Fig. 6: fractions 600).
	It is noted that the recitation in the preamble, “a scan path for intraoperative radiation therapy,” is given limited patentable weight, because a preamble is not generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See MPEP 2111.02. 
It is further noted that since claim 1 does not define what is considered “an auxiliary scanning component,” a broadest reasonable interpretation was given to “an auxiliary scanning component” including Mauer’s ultrasound coupling get or other suitable ultrasound couplant provided between probe 240 and patient’s skin ([0035]). 
	Mauer does not disclose:
establishing a 3D model of the region of interest based on the plurality of images of the region of interest.
	In related art of a method for planning a scan path for radiation therapy, De Jean, however, discloses:
acquiring a plurality of images of a region of interest through an auxiliary scanning component (pg. 5101-5102: II.A. 3DUS scanning: TPX plate of Kuske breast applicator set is coupled to US probe and the breast tissue through a layer of US gel and 3DUS scanner acquired 200 images); and
establishing a 3D model of the region of interest based on the plurality of images of the region of interest (pg. 5102: II.B.2. Volume measurement accuracy: tumor cavities were imaged using 3DUS translation scanner and then segmented to reconstruct a 3D tumor cavity volume).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Mauer to function as claimed, since a method for planning a scan path for radiation therapy by acquiring a plurality of images of a region of interest through an auxiliary scanning component and establishing a 3D model of the region of interest was well known in the art, as taught by Mauer and De Jean, and establishing a 3D model of the region of interest based on the plurality of images of the region of interest through an auxiliary scanning component was well known in the art, as taught by De Jean. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to minimize radiation exposure to healthy tissue by using ultrasound imaging since “computed tomography (CT) is the current imaging standard for treatment planning … (and) performing a CT scan is that it images an entire region of the patient’s torso, subjecting the patient’s surrounding healthy tissue to an additional radiation dose,” as taught by De Jean (pg. 5100: I.A. Background on breast radiotherapy).  
Regarding claim 2, Mauer in view of De Jean discloses all limitations of claim 1, as discussed above, and Mauer does not disclose:
the auxiliary scanning component comprises an applicator having an open upper end and a closed bottom, and
the applicator is set up so that the closed bottom attaches to the region of interest.
	In related art of a method for planning a scan path for radiation therapy, De Jean, however, discloses:
an auxiliary scanning component comprising an applicator (Fig. 2: Kuske breast applicator set) having an open upper end (Fig. 2: adjustable universal adapter) and a closed bottom (Fig. 2: TPX coupling plate), and
the applicator is set up so that the closed bottom attaches to a region of interest (pg. 5101: II.A. 3DUS scanning: US coupling to the breast tissue while maintaining consistent linear geometry was achieved using a coupling plate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Mauer in view of De Jean to function as claimed, since a method for planning a scan path for radiation therapy by acquiring a plurality of images of a region of interest through an auxiliary scanning component was well known in the art, as taught by Mauer and De Jean, and an auxiliary scanning component comprising an applicator having an open upper end and a closed bottom, and the applicator is set up so that the closed bottom attaches to a region of interest was well known in the art, as taught by De Jean. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow “The 3DUS translation scanner can be mounted on the template by a swivel joint on each side of the breast to accommodate variable tumor geometry,” as taught by De Jean (pg. 5101: II.A. 3DUS scanning).  
Regarding claim 3, Mauer in view of De Jean discloses all limitations of claim 1, as discussed above, and Mauer further discloses:
acquiring a plurality of images of a region of interest through an auxiliary scanning component comprises using an ultrasonic device (ultrasound probe 240; [0035]).
Regarding claim 4, Mauer in view of De Jean discloses all limitations of claim 1, as discussed above, and Mauer further discloses:
acquiring a plurality of images of a region of interest through an auxiliary scanning component comprises manipulating an ultrasonic device by a robotic arm to scan ([0035]: probe 240 is coupled to a robotic arm that positions probe 240 responsive to appropriate instructions from controller 250).
	Mauer does not disclose:
manipulating an ultrasonic device by a robotic arm to scan on the inner bottom surface of the auxiliary scanning component so as to acquire the plurality of images of the region of interest.
	In related art of a method for planning a scan path for radiation therapy, De Jean, however, discloses:
acquiring a plurality of images of a region of interest through an auxiliary scanning component (Fig. 2: Kuske breast applicator set) comprises manipulating an ultrasonic device (Fig. 2: Ultrasound probe) by a motor (pg. 5101-5102: II.A. 3DUS scanning: DC motor integrated with encoder) to scan on the inner bottom surface (Fig. 2: TPX coupling plate) of the auxiliary scanning component (Fig. 2: Kuske breast applicator set) so as to acquire the plurality of images of the region of interest (pg. 5101-5102: II.A. 3DUS scanning: A DC motor is used to control linear motion of the US probe along the surface of the TPX plate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Mauer in view of De Jean to function as claimed, since a method for planning a scan path for radiation therapy by acquiring a plurality of images of a region of interest through an auxiliary scanning component was well known in the art, as taught by Mauer and De Jean; acquiring a plurality of images of a region of interest through an auxiliary scanning component comprising manipulating an ultrasonic device by a robotic arm to scan was well known in the art, as taught by Mauer; and manipulating an ultrasonic device by a motor to scan on an inner bottom surface of an auxiliary scanning component so as to acquire a plurality of images of a region of interest was well known in the art, as taught by De Jean. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow “Both the coupling plate and the scanner’s positions are adjustable to accommodate different breast geometries,” as taught by De Jean (pg. 5101: II.A. 3DUS scanning).  
Regarding claim 5, Mauer in view of De Jean discloses all limitations of claim 1, as discussed above, and Mauer further discloses:
recognizing the radiation therapy volume in the 3D model directly by an image recognition module ([0049]: displacements of target volume between ultrasound images appear as changes in intensity that processor 251 recognizes and uses to identify new location and/or orientation of the target volume).
	It is noted that since claim 5 does not define what is considered “an image recognition module,” a broadest reasonable interpretation has been to “an image recognition module” including Mauer’s processor recognizing target volume in ultrasound images registered with 3D planning image ([0047]-[0049]).
Regarding claim 7, Mauer discloses a radiation therapy system (Fig. 2) comprising:
an imaging control module ([0036]: controller 250) for controlling an imaging component to move along a predetermined path ([0035]: ultrasound probe 240  is brought into stable physical contact with the patient by being coupled to a robotic arm that is in operable communication with controller 250 and that positions probe 240 responsive to appropriate instructions from controller 250) and scan a region of interest through an auxiliary scanning component so as to acquire a plurality of images of the region of interest ([0035]: ultrasound probe obtain 3D ultrasound image of target volume responsive to instructions from controller 250 at appropriate times before and during radiation treatment and coupling gel or other suitable ultrasound couplant provided between probe 240 and patient's skin);
a modeling module ([0036]: controller 250) for establishing a 3D model of the region of interest ([0040]: 3D planning image by delineating target volume as well as any nearby critical structures);
a radiation therapy volume determination module ([0036]: controller 250) for determining a radiation therapy volume in the 3D model ([0049]: determine intrafraction position and/or orientation of target volume based on ultrasound images of sequences; [0047]-[0048]: ultrasound images registered with set-up x-ray and 3D planning image); and
a radiation therapy path planning module ([0036]: controller 250) for planning a path for a radiation therapy component to scan the radiation therapy volume ([0063]: a plurality of treatment fractions that appropriately irradiate the target volume are planned and appropriate path set for each patient may be selected manually at the start of the treatment planning process; Fig. 6: fractions 600).
It is noted that the recitation in the preamble, “an intraoperative radiation therapy,” is given limited patentable weight, because a preamble is not generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See MPEP 2111.02. 
It is further noted that since claim 7 does not define what is considered “an auxiliary scanning component,” a broadest reasonable interpretation was given to “an auxiliary scanning component” including Mauer’s ultrasound coupling get or other suitable ultrasound couplant provided between probe 240 and patient’s skin ([0035]). 
Mauer does not disclose:
establishing a 3D model of the region of interest based on the plurality of images of the region of interest.
In related art of a device for planning a scan path for radiation therapy, De Jean, however, discloses:
acquiring a plurality of images of a region of interest through an auxiliary scanning component (pg. 5101-5102: II.A. 3DUS scanning: TPX plate of Kuske breast applicator set is coupled to US probe and the breast tissue through a layer of US gel and 3DUS scanner acquired 200 images); and
establishing a 3D model of the region of interest based on the plurality of images of the region of interest (pg. 5102: II.B.2. Volume measurement accuracy: tumor cavities were imaged using 3DUS translation scanner and then segmented to reconstruct a 3D tumor cavity volume).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device by Mauer to function as claimed, since a device for planning a scan path for radiation therapy by acquiring a plurality of images of a region of interest through an auxiliary scanning component and establishing a 3D model of the region of interest was well known in the art, as taught by Mauer and De Jean, and establishing a 3D model of the region of interest based on the plurality of images of the region of interest through an auxiliary scanning component was well known in the art, as taught by De Jean. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to minimize radiation exposure to healthy tissue by using ultrasound imaging since “computed tomography (CT) is the current imaging standard for treatment planning … (and) performing a CT scan is that it images an entire region of the patient’s torso, subjecting the patient’s surrounding healthy tissue to an additional radiation dose,” as taught by De Jean (pg. 5100: I.A. Background on breast radiotherapy).  
Regarding claims 8 and 14, Mauer in view of De Jean discloses all limitations of claim 7, as discussed above, and Mauer further discloses:
a radiation therapy execution module ([0036]: controller 250) for controlling a robotic arm to move the radiation therapy component along the planned path to perform the radiation therapy ([0069]: controller 250 moves in sequence through the nodes selected during treatment planning, and issues instructions as appropriate to robot-based support system 210 and robot-based LINAC system 220 to adjust the relative position of the LINAC) (claims 8 and 14); and
a robotic arm control unit ([0036]: controller 250) to control the robotic arm to move the radiation therapy component along the planned path to perform the radiation therapy ([0069]: controller 250 moves in sequence through the nodes selected during treatment planning, and issues instructions as appropriate to robot-based support system 210 and robot-based LINAC system 220 to adjust the relative position of the LINAC); and
a radiation therapy component control unit configured to control radiation intensity and energy of the radiation therapy component while the radiation therapy component is moving ([0033]: robot-based LINAC system 220 moves LINAC 221 to a desired position and orientation using robotic arm 222, and generates radiation of the desired type, energy, field, and dose using LINAC 221, in accordance with the treatment plan) (claim 14).
Regarding claim 9, Mauer in view of De Jean discloses all limitations of claim 7, as discussed above, and Mauer further discloses:
the imaging control module ([0036]: controller 250) controls an ultrasonic device (ultrasound probe 240; [0035]).
Regarding claim 10, Mauer in view of De Jean discloses all limitations of claim 7, as discussed above, and Mauer further discloses:
the imaging component comprises an ultrasonic device (ultrasound 240; [0035]), and
the imaging control module ([0036]: controller 250) controls a robotic arm to manipulate the ultrasonic device to scan the region of interest so as to acquire the plurality of images of the region of interest ([0035]: ultrasound probe 240 is coupled to a robotic arm that is in operable communication with controller 250 and that positions probe 240 responsive to appropriate instructions from controller 250).
Regarding claim 11, Mauer in view of De Jean discloses all limitations of claim 10, as discussed above, and Mauer does not disclose:
the imaging control module further plans the predetermined path based on information of the auxiliary scanning component and the ultrasonic device before it controls the robotic arm to manipulate the ultrasonic device.
In related art of a device for planning a scan path for radiation therapy, De Jean, however, discloses:
an imaging control module plans a predetermined path (pg. 5101-5102: II.A. 3DUS scanning: PC controls encoder integrated into motor for linear motion of US probe) based on information of an auxiliary scanning component and an ultrasonic device (pg. 5101: II.A. 3DUS scanning: US coupling to the breast tissue while maintaining consistent linear geometry was achieved using a coupling plate 7.68 cm long, 6.00 cm wide, and 0.20 cm thick made of TPX plastic and US probe is held in vertical position over the coupling plate) before it controls a motor to manipulate the ultrasonic device (pg. 5101-5102: II.A. 3DUS scanning: motor controls linear motion of US along surface of TPX plate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device by Mauer in view of De Jean to function as claimed, since a device for planning a scan path for radiation therapy by controlling an imaging component to move along a predetermined path was well known in the art, as taught by Mauer and De Jean; manipulating an ultrasonic device by a robotic arm was well known in the art, as taught by Mauer, and planning a predetermined path based on information of an auxiliary scanning component and an ultrasonic device before an ultrasonic device is manipulated was well known in the art, as taught by De Jean. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow “Both the coupling plate and the scanner’s positions are adjustable to accommodate different breast geometries,” as taught by De Jean (pg. 5101: II.A. 3DUS scanning).  
Regarding claim 15, Mauer discloses a radiation therapy system (Fig. 2) comprising:
an auxiliary scanning component ([0035]: coupling gel or other suitable ultrasound couplant),
an imaging component (ultrasound probe 240),
a radiation therapy component (LINAC system 220 including LINAC 221 and robotic arm 222; [0005]: radiation source mounted on a robotic arm),
a robotic arm (robotic arm 222) and a control component (controller 250),
the control component (controller 250) including a memory having computer instructions stored thereon ([0036]: controller 520 includes computer-readable medium 252) and a processor ([0036]: controller 250 includes processor 251) configured to execute the computer instructions so as to perform the following steps:
controlling the imaging component to scan a region of interest through the auxiliary scanning component placed on the region of interest to acquire a plurality of images of the region of interest ([0035]: ultrasound probe obtain 3D ultrasound image of target volume responsive to instructions from controller 250 at appropriate times before and during radiation treatment and coupling gel or other suitable ultrasound couplant provided between probe 240 and patient's skin);
establishing a 3D model of the region of interest ([0040]: 3D planning image by delineating target volume as well as any nearby critical structures);
determining a radiation therapy volume based on the 3D model ([0049]: determine intrafraction position and/or orientation of target volume based on ultrasound images of sequences; [0047]-[0048]: ultrasound images registered with set-up x-ray and 3D planning image);
planning a path for the radiation therapy component to scan the radiation therapy volume ([0063]: a plurality of treatment fractions that appropriately irradiate the target volume are planned and appropriate path set for each patient may be selected manually at the start of the treatment planning process; Fig. 6: fractions 600); and
controlling the robotic arm (robotic arm 222) to move the radiation therapy component (LINAC 221) along the planned path to perform radiation therapy on the radiation therapy volume ([0063]: all non-coplanar fractions may be administered without moving the patient, but instead by moving the LINAC, e.g., using robotic arm 222 illustrated in FIG. 2).
It is noted that the recitation in the preamble, “an intraoperative radiation therapy,” is given limited patentable weight, because a preamble is not generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See MPEP 2111.02. 
It is further noted that since claim 15 does not define what is considered “an auxiliary scanning component,” a broadest reasonable interpretation was given to “an auxiliary scanning component” including Mauer’s ultrasound coupling get or other suitable ultrasound couplant provided between probe 240 and patient’s skin ([0035]). 
	Mauer does not disclose:
establishing a 3D model of the region of interest based on the plurality of images of the region of interest.
In related art of a system for planning a scan path for radiation therapy, De Jean, however, discloses:
acquiring a plurality of images of a region of interest through an auxiliary scanning component (pg. 5101-5102: II.A. 3DUS scanning: TPX plate of Kuske breast applicator set is coupled to US probe and the breast tissue through a layer of US gel and 3DUS scanner acquired 200 images); and
establishing a 3D model of the region of interest based on the plurality of images of the region of interest (pg. 5102: II.B.2. Volume measurement accuracy: tumor cavities were imaged using 3DUS translation scanner and then segmented to reconstruct a 3D tumor cavity volume).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Mauer to function as claimed, since a system for planning a scan path for radiation therapy by acquiring a plurality of images of a region of interest through an auxiliary scanning component and establishing a 3D model of the region of interest was well known in the art, as taught by Mauer and De Jean, and establishing a 3D model of the region of interest based on the plurality of images of the region of interest through an auxiliary scanning component was well known in the art, as taught by De Jean. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to minimize radiation exposure to healthy tissue by using ultrasound imaging since “computed tomography (CT) is the current imaging standard for treatment planning … (and) performing a CT scan is that it images an entire region of the patient’s torso, subjecting the patient’s surrounding healthy tissue to an additional radiation dose,” as taught by De Jean (pg. 5100: I.A. Background on breast radiotherapy).  
Regarding claim 16, Mauer in view of De Jean discloses all limitations of claim 15, as discussed above, and Mauer does not disclose:
the auxiliary scanning component comprises an applicator with an open upper end and a closed bottom, and
the applicator is set up so that the closed bottom attaches to the region of interest.
	In related art of a system for planning a scan path for radiation therapy, De Jean, however, discloses:
an auxiliary scanning component comprising an applicator (Fig. 2: Kuske breast applicator set) having an open upper end (Fig. 2: adjustable universal adapter) and a closed bottom (Fig. 2: TPX coupling plate), and
the applicator is set up so that the closed bottom attaches to a region of interest (pg. 5101: II.A. 3DUS scanning: US coupling to the breast tissue while maintaining consistent linear geometry was achieved using a coupling plate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Mauer in view of De Jean to function as claimed, since a system for planning a scan path for radiation therapy by acquiring a plurality of images of a region of interest through an auxiliary scanning component was well known in the art, as taught by Mauer and De Jean, and an auxiliary scanning component comprising an applicator having an open upper end and a closed bottom, and the applicator is set up so that the closed bottom attaches to a region of interest was well known in the art, as taught by De Jean. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow “The 3DUS translation scanner can be mounted on the template by a swivel joint on each side of the breast to accommodate variable tumor geometry,” as taught by De Jean (pg. 5101: II.A. 3DUS scanning).  
Regarding claim 17, Mauer in view of De Jean discloses all limitations of claim 15, as discussed above, and Mauer further discloses:
the imaging component comprises an ultrasonic device (ultrasound probe 240; [0035]).
Regarding claim 18, Mauer in view of De Jean discloses all limitations of claim 17, as discussed above, and Mauer further discloses:
the imaging component comprises an ultrasonic device (ultrasound probe 240; [0035]), and
the ultrasonic device is moved by the robotic arm so as to acquire the plurality of images of the region of interest ([0035]: probe 240 is coupled to a robotic arm that positions probe 240 responsive to appropriate instructions from controller 250).
	Mauer does not disclose:
the ultrasonic device is moved by the robotic arm on the inner bottom surface of the auxiliary scanning component so as to acquire the plurality of images of the region of interest.
	In related art of a method for planning a scan path for radiation therapy, De Jean, however, discloses:
the ultrasonic device (Fig. 2: Ultrasound probe) is moved a motor on an inner bottom surface of the auxiliary scanning component (Fig. 2: TPX coupling plate of Kuske breast applicator set) so as to acquire the plurality of images of the region of interest (pg. 5101-5102: II.A. 3DUS scanning: A DC motor is used to control linear motion of the US probe along the surface of the TPX plate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Mauer in view of De Jean to function as claimed, since a system for planning a scan path for radiation therapy by acquiring a plurality of images of a region of interest through an auxiliary scanning component was well known in the art, as taught by Mauer and De Jean; imaging component comprises an ultrasonic device, and the ultrasonic device is moved by a robotic arm so as to acquire a plurality of images of a region of interest was well known in the art, as taught by Mauer; and an ultrasonic device is moved by a motor to scan on an inner bottom surface of an auxiliary scanning component so as to acquire a plurality of images of a region of interest was well known in the art, as taught by De Jean. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow “Both the coupling plate and the scanner’s positions are adjustable to accommodate different breast geometries,” as taught by De Jean (pg. 5101: II.A. 3DUS scanning).  
Regarding claim 19, Mauer in view of De Jean discloses all limitations of claim 15, as discussed above, and Mauer further discloses:
recognizing the radiation therapy volume in the 3D model directly by an image recognition module ([0049]: displacements of target volume between ultrasound iamges appear as changes in intensity that processor 251 recognizes and uses to identify new location and/or orientation of the target volume).
It is noted that since claim 19 does not define what is considered “an image recognition module,” a broadest reasonable interpretation has been to “an image recognition module” including Mauer’s processor recognizing target volume in ultrasound images registered with 3D planning image ([0047]-[0049]).
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mauer in view of De Jean as applied to claims 1, 7, and 15, respectively, above, and further in view of Svesson et al. (US Patent Pub No. 2010/0034357) - hereinafter referred to as Svesson.
Regarding claim 6, Mauer in view of De Jean discloses all limitations of claim 1, as discussed above, and Mauer discloses:
dividing the radiation therapy volume into a plurality of sub-volumes ([0063]: a plurality of treatment fractions of vectors linking a source point and a direction point);
determining a radiation dose for each of the sub-volumes ([0065]: obtain radiation dose to be delivered to each fraction 600, represented by length of fraction 600, by inverse planning methods); and
planning a scan path and a scan mode for the radiation therapy component to scan each of the sub-volumes in an intensity-modulated and energy-modulated manner ([0063]: a plurality of treatment fractions that appropriately irradiate the target volume are planned, where each fraction is decribed by a vector linking a source point and a direction point; [0064]: physician selects isocentric or non-isocentric beam generation mode for automatic determination of direction points).
	Mauer does not disclose:
wherein the scan mode includes a stepping scan mode and a dynamically continuous scan mode.
	In related art of a method for planning for radiation therapy, Svesson, however, discloses:
scan mode including a stepping scan mode and a dynamically continuous scan mode ([0122]: therapy units equipped with multileaf collimators that can be operated in a dynamic mode with segmental steps and the shoot technique and, in certain cases, even continuous dynamic velocity modulation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Mauer in view of De Jean to function as claimed, since a method for planning for a radiation therapy was well known in the art, as taught by Mauer, De Jean, and Svesson; planning a scan path and a scan mode for a radiation therapy component was well known in the art, as taught by Mauer; and a scan mode including a stepping scan mode and a dynamically continuous scan mode was well known in the art, as taught by Svesson. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow "performing IMRT (intensity-modulated radiation therapy) ... (and) velocity modulation of the intensity of multileaf collimation is most rapid and exhibits high resolution," as taught by Svesson ([0122]). 
Regarding claim 13, Mauer in view of De Jean discloses all limitations of claim 7, as discussed above, and Mauer further discloses:
a sub-volume dividing unit ([0036]: controller 250) to divide the radiation therapy volume into a plurality of sub-volumes ([0063]: a plurality of treatment fractions of vectors linking a source point and a direction point);
a radiation dose determining unit ([0036]: controller 250) to determine a radiation dose for each of the sub-volumes ([0065]: obtain radiation dose to be delivered to each fraction 600, represented by length of fraction 600, by inverse planning methods); and
a radiation therapy path planning unit ([0036]: controller 250) to plan a scan path and a scan mode for the radiation therapy component to scan each of the sub-volumes in an intensity-modulated and energy-modulated manner ([0063]: a plurality of treatment fractions that appropriately irradiate the target volume are planned, where each fraction is described by a vector linking a source point and a direction point; [0064]: physician selects isocentric or non-isocentric beam generation mode for automatic determination of direction points).
	Mauer does not disclose:
wherein the scan mode includes a stepping scan mode and a dynamically continuous scan mode.
	In related art of a method for planning for radiation therapy, Svesson, however, discloses:
scan mode including a stepping scan mode and a dynamically continuous scan mode ([0122]: therapy units equipped with multileaf collimators that can be operated in a dynamic mode with segmental steps and the shoot technique and, in certain cases, even continuous dynamic velocity modulation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device by Mauer in view of De Jean to function as claimed, since a device for planning for a radiation therapy was well known in the art, as taught by Mauer, De Jean, and Svesson; planning a scan path and a scan mode for a radiation therapy component was well known in the art, as taught by Mauer; and a scan mode including a stepping scan mode and a dynamically continuous scan mode was well known in the art, as taught by Svesson. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow "performing IMRT (intensity-modulated radiation therapy) ... (and) velocity modulation of the intensity of multileaf collimation is most rapid and exhibits high resolution," as taught by Svesson ([0122]). 
Regarding claim 20, Mauer in view of De Jean discloses all limitations of claim 15, as discussed above, and Mauer further discloses:
dividing the radiation therapy volume into a plurality of sub-volumes ([0063]: a plurality of treatment fractions of vectors linking a source point and a direction point);
determining a radiation dose for each of the sub-volumes ([0065]: obtain radiation dose to be delivered to each fraction 600, represented by length of fraction 600, by inverse planning methods); and
planning a scan path and a scan mode for the radiation therapy component to scan each of the sub-volumes in an intensity-modulated and energy-modulated manner ([0063]: a plurality of treatment fractions that appropriately irradiate the target volume are planned, where each fraction is decribed by a vector linking a source point and a direction point; [0064]: physician selects isocentric or non-isocentric beam generation mode for automatic determination of direction points).
Mauer does not disclose:
wherein the scan mode includes a stepping scan mode and a dynamically continuous scan mode.
	In related art of a method for planning for radiation therapy, Svesson, however, discloses:
scan mode including a stepping scan mode and a dynamically continuous scan mode ([0122]: therapy units equipped with multileaf collimators that can be operated in a dynamic mode with segmental steps and the shoot technique and, in certain cases, even continuous dynamic velocity modulation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Mauer in view of De Jean to function as claimed, since a system for planning for a radiation therapy was well known in the art, as taught by Mauer, De Jean, and Svesson; planning a scan path and a scan mode for a radiation therapy component was well known in the art, as taught by Mauer; and a scan mode including a stepping scan mode and a dynamically continuous scan mode was well known in the art, as taught by Svesson. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow "performing IMRT (intensity-modulated radiation therapy) ... (and) velocity modulation of the intensity of multileaf collimation is most rapid and exhibits high resolution," as taught by Svesson ([0122]). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mauer in view of De Jean as applied to claim 7 above, and further in view of Poulin et al. (Poulin et al. (2015). A novel robot-assisted 3DUS system. Med. Phys, 42(12). doi: 10.1118/1.4934832.) - hereinafter referred to as Poulin.
Regarding claim 12, Mauer in view of De Jean discloses all limitations of claim 7, as discussed above, and Mauer further discloses:
an image recognition unit ([0036]: controller 250) recognizing the radiation therapy volume in the 3D model directly by an image recognition module ([0049]: displacements of target volume between ultrasound images appear as changes in intensity that processor 251 recognizes and uses to identify new location and/or orientation of the target volume).
	Mauer does not disclose:
a radiation therapy volume selection unit to receive selection of the radiation therapy volume in the 3D model from a user.
	In related art of a device for planning for a radiation therapy, Poulin, however, discloses:
a software module (pg. 6832: 2.B. Robotic 3DUS system: software module for semiautomatic segmentation of surgical bed) to receive selection of a radiation therapy volume in a 3D model from a user (pg. 6831-6833: 2.B. Robotic 3DUS system: semiautomatic segmentation of the surgical bed ... user simply selects few points on the boundary of the surgical bed in different slices of ultrasound images to form complete contour set).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device by Mauer in view of De Jean to function as claimed, since a device for planning for a radiation therapy was well known in the art, as taught by Mauer, De Jean, and Poulin, and receiving selection of a radiation therapy volume in a 3D model from a user was well known in the art, as taught by Poulin. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow "semiautomatic segmentation algorithm is based on a manual input," as taught by Poulin (pg. 6832: 2.B. Robotic 3DUS system). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fenster et al. (US Patent No. 6610013) discloses performing 3D ultrasound scan to segment the scan for generating a pre-treatment plan (see at least Fig. 1-3);
Lovoi (US Patent Pub No. 2004/0260142) discloses a radiation treatment plan and a radiation treatment plan for an intraoperative radiation therapy (see at least Fig. 1);
Laugharn, JR. et al. (US Patent Pub No. 2012/0234625) discloses a housing 15 (an auxiliary scanning component) for an ultrasound probe (see at least Fig. 1);
Carson et al. (US Patent Pub No. 2013/0116570) discloses an auxiliary scanning component (upper frame member 30 and mesh 34) for an ultrasound probe (see at least Fig. 4); and
Desai et al. (US Patent Pub No. 2017/0128042) discloses an auxiliary scanning component (ultrashield 10) for an ultrasound probe (see at least Fig. 7-12).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013.  The examiner can normally be reached on M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793